UNITED STATES COURT OF APPEALS
                       FOR THE SEVENTH CIRCUIT
                         Chicago, Illinois 60604

                                 October 18, 2005


                 Hon. JOEL M. FLAUM, Chief Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                                ]
                                                         ] Appeal from the United
                        Plaintiff-Appellee,              ] States District Court for
                                                         ] the Northern District of
                                                         ] Illinois, Eastern Division.
No. 05-1317                     v.                       ]
                                                         ] No. 04 CR 399
CARLOS RODRIGUEZ-ALVAREZ,                                ]
                                                         ] Samuel Der-Yeghiayan,
                        Defendant-Appellant.             ] Judge.


                                       ORDER

      The opinion issued in the above-entitled case on October 12, 2005, is hereby
amended as follows:


        On Page 5, under section II. Discussion, the citation in the fifth line
should read:

        18 U.S.C. § 3553(a). United States v. Alburay, 415 F.3d